The rocks and marshes in the sound, which are covered with water at flood-tides and bare when the tides ebb, are subject to the operation of the entry laws. "The shores may not only belong to subject in gross, which may possibly suppose a grant, before the time of memory, but it may be parcel of a manor." 5 Cro., 107, Sir Henry Constable's case. So it may be parcel of a ville or parish. Ba. Ab., Prerogative, B. 3. The Parson of Sutton, about 14 Car. I., had a verdict for the tithes of Sutton Marsh in Lincolnshire, although it was the main shore of the sea, covered at ordinary tides, and without the old sea banks. 4 Bac. Ab., 499. (Gwill. Ed.; Batturecase; Livingston v. Jefferson, Law Journal.
I do not see any inconvenience the public can sustain in permitting the place mentioned in the present case to be patented. The navigation is not, nor cannot be, obstructed by works or fixtures which the plaintiff may place upon it. Jones v. Jones, 2 N.C. 489.
On the second point I am of opinion the charge of the court, as to the grounds upon which the jury should assess the damages, was correct.
The rest of the Court concurred.
SEAWELL, J., gave no opinion.
NOTE. — See Tatum v. Sawyer, 9 N.C. 226. *Page 444 
(616)